Case: 12-11357       Date Filed: 08/05/2013      Page: 1 of 5


                                                                      [DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 12-11357
                              ________________________

                      D. C. Docket No. 5:09-cv-00373-WTH-TBS

DELTA RF TECHNOLOGY, INC.,

                                                                  Plaintiff-Counter
                                                                  Defendant-Appellant,

                                            versus

RIIMIC, LLC,
a Florida limited liability corporation,
d.b.a. Sunair Electronics,

                                                                  Defendant-Counter
                                                                  Claimant-Appellee.


                              ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                           _________________________
                                  (August 5, 2013)

Before MARTIN and BLACK, Circuit Judges, and EDENFIELD, * District Judge.

PER CURIAM:

       *
        Honorable B. Avant Edenfield, United States District Judge for the Southern District of
Georgia, sitting by designation.
                   Case: 12-11357      Date Filed: 08/05/2013       Page: 2 of 5


       Delta RF Technology, Inc. (Delta) appeals the district court’s entry of

judgment in favor of RIIMIC, LLC (Sunair) following a four-day bench trial. This

case arises from a contract obligating Delta to manufacture high-powered radio

amplifiers for Sunair. Although Delta contracted with Sunair for production of the

amplifiers, the goods were ultimately to be delivered to Sunair’s customer, Simave.

Sunair refused to pay Delta for two of the units because, after installation, the

amplifiers overheated and caused the radios to fail. Delta subsequently brought a

breach of contract claim against Sunair; Sunair denied the alleged breach and filed

counterclaims against Delta. The district court entered judgment for Sunair. On

appeal, Delta raises the following issues: (1) whether the district court erred in

finding that Simave’s acceptance of the radios was a condition precedent to

payment by Sunair, (2) whether the district court erred in finding that design

defects in the amplifiers caused the radios to fail, and (3) whether the district court

erred in concluding Delta breached its express warranty against manufacturer’s

defects. 1 After review and having had the benefit of oral argument, we affirm the

district court.2


       1
          Because the district court did not clearly err in finding that Sunair’s payments to Delta
were conditioned upon payment by Simave, Delta’s argument that Sunair accepted the amplifiers
is irrelevant.
       2
          Delta also argues, citing International Engineering Services, Inc. v. Scherer
Construction & Engineering of Central Florida, LLC, 74 So. 3d 531 (Fla. 5th DCA 2011), that
the district court erroneously shifted the entire risk of loss to Delta. Delta did not present this
case to the district court before it entered its findings and conclusions, even though Delta had an
                                                 2
                Case: 12-11357       Date Filed: 08/05/2013       Page: 3 of 5


                                    Standard of Review

       Following a bench trial, we review the district court’s findings of fact for

clear error and its conclusions of law de novo. A.I.G. Uruguay Compania de

Seguros, S.A. v. AAA Cooper Transp., 334 F.3d 997, 1003 (11th Cir. 2003). “Clear

error is a highly deferential standard of review,” Morrissette-Brown v. Mobile

Infirmary Med. Ctr., 506 F.3d 1317, 1319 (11th Cir. 2007) (quotations omitted),

and the standard “plainly does not entitle a reviewing court to reverse the finding

of the trier of fact simply because it is convinced that it would have decided the

case differently,” Anderson v. City of Bessemer City, 470 U.S. 564, 573 (1985).

                                          Issue One

       The district court found that “all of the contract documents (as well as the

other evidence presented at trial) ma[de] it clear that payment by Simave was a

condition precedent to payment by Sunair . . . to Delta.” Delta argues this finding

was erroneous.

       We have reviewed the contract documents and the record, and we conclude

that the evidence supports the district court’s finding. For instance, one of the

contract documents, purchase order BO-361, stated that payment was due either

after “delivery to customer,” or “customer acceptance,” whichever occurred first.

Although Delta claims “customer” did not refer to Simave, it is clear from the

opportunity to do so. Regardless, International Engineering is a construction law case and Delta
has offered no compelling justification for applying its reasoning here.
                                               3
               Case: 12-11357     Date Filed: 08/05/2013    Page: 4 of 5


record that the parties used the term “customer” interchangeably with the term

“Sunair’s customer” to refer to Simave. Another contract document, purchase

order 223, also conditioned payment to Delta upon receipt of funds from Simave.

Accordingly, under our deferential standard of review, we cannot say the district

court’s finding was clearly erroneous. See Morrissette-Brown, 506 F.3d at 1319.

                                      Issue Two

       Delta next contends the district court erred in finding that the proximate

cause of the radios’ failure was a design defect, rather than shipping damage.

      The record, however, supports the district court’s finding. There was an

abundance of evidence presented at trial that the amplifiers had overheating issues,

and that those issues were caused by the amplifiers’ improper design. While there

was also evidence that the units could have been damaged during shipping, which

the district court acknowledged, Sunair demonstrated that the defect was most

likely caused by design flaws, especially since the overheating problems

manifested before shipping. Accordingly, the district court did not clearly err in

finding that defects in the amplifiers caused the radios to fail.

                                      Issue Three

      Delta’s final argument is that its warranty against manufacturing defects and

construction defects did not cover the damage sustained by the units.




                                           4
              Case: 12-11357     Date Filed: 08/05/2013    Page: 5 of 5


      Delta’s argument is meritless. Sunair’s breach of express warranty claim

was based on purchase order BO-361, which stated that the amplifiers “would meet

or exceed performance spec[ifications]” as set forth in the proposal and the

“NATO Solicitation.” The evidence before the district court established that the

units did not meet these specifications. Accordingly, the district court did not err

in concluding that Delta breached its warranty, and that the warranty was not

effectively disclaimed in the contract documents.

                                     Conclusion

      For the foregoing reasons, we affirm the district court’s entry of judgment in

favor of Sunair.

      AFFIRMED.




                                          5